DETAILED ACTION

1. It is hereby acknowledged that 17/215243 following papers have been received and placed of record in the file: Remark date 06/01/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 



Claim Objections
4.  Claim1-20 objected to because of the following informalities:  claims 1, 9 and 19 disclose RE carries at least two modulation symbols.  It is unclear the type of modulation symbols these are.  The specification discloses “In this application, a mapper may be used to map a modulation symbol carried on an RMB, and mapping modes (or referred to as mapping patterns) used by mappers are consistent. One RMB includes a plurality of resource elements (resource element, RE), and one or more modulation symbols may be mapped to one RE. When modulation symbols of a plurality of different terminals mapped to one RE, the modulation symbols of the different terminals collide. In this application, a mapping mode of a plurality of modulation symbols on one RMB is determined by using a mapping matrix, a mapping procedure, or the like. The RMB may also be considered as a resource block (RB), and the RMB is used to describe mapping from a physical channel to a resource element. One RMB includes a plurality of consecutive time-frequency resources. If a time-frequency resource granularity is an RE, one RMB includes a plurality of consecutive REs. For example, in LTE, one RMB includes a plurality of consecutive symbols in time domain and a plurality of consecutive subcarriers in frequency domain. In the embodiments of this application, a mapping mode is described based on one RMB, and a sequence number of the RMB is not marked. It may be understood that an uplink resource occupied by the terminal includes a plurality of RMBs, and for a mapping mode of each RMB, refer to descriptions in this application. In this application, a quantity of REs included in one RMB may be 4, 6, 8, 12, 16, 24, 36, 48, 72, 144, or the like.” (see paragraph [0086]) “As shown in FIG. 4, one RMB may carry modulation symbols of eight terminals, and each terminal may map three modulation symbols to one RMB. One RMB includes 12 REs, which are represented by 1, 2, 3, . . . , and 12. User information of the eight terminals is represented by 1, 2.3 . . . , and 8. A total quantity of modulation symbols that are of the eight terminals and that are mapped to the RMB is 8*3=24. One RE carries two modulation symbols. For example, an RE 1 carries a modulation symbol of a user 1 and a modulation symbol of a user 5, an RE 2 carries the modulation symbol of the user 1 and a modulation symbol of a user 6, and an RE 3 carries the modulation symbol of the user 1 and a modulation symbol of a user 7. The mapping process or the mapping pattern shown in FIG. 4 is represented by using a mapping matrix, and the mapping matrix is.” (See paragraph [0099]) To further clarify applicant may choose to specify the symbols for different terminals or users. 
Claims 5-6, 13-14 have formulas with variables, which should defined.  Appropriate correction is required.
These claims will be considered for allowance following corrections.  


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Shattil (US 10637705) explains a DFT spreader outputs a length-N block of spread symbols, wherein each spread symbol comprises a linear combination of symbols in the corresponding block that is input to the DFT spreader. A resource mapper, such as downlink resource mapper, maps the spread symbols to resource blocks, which constitute a plurality (e.g., N) of OFDM subcarrier frequencies and at least one OFDM symbol interval. In some aspects, the resource mapper is configured to map each length-N spread-symbol block to N subcarrier frequencies in a single OFDM symbol interval. Thus, each of the N spread symbols in a block may be mapped to a single resource element, and each resource element can comprise a different one of the N subcarrier frequencies in a single OFDM symbol interval. In some aspects, the resource mapper receives a reference signal, which can comprise one or more reference symbols to be modulated on one or more subcarrier frequencies, possibly at different symbol intervals. The resource mapper can map the reference symbols to predetermined resource elements. The resource mapper may be coordinated with the DFT spreader , such as to map a plurality of spread-symbol blocks to consecutive resource blocks, wherein the plurality of spread-symbol blocks are generated from original data symbol block having similar PAPR, such as original data-symbol blocks having the same modulation order and/or scaling factor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478